Benedict, J.
The cause of the collision in question was the failure of the man steering the Niagara County to see the colored lights which the Wilmot is proved to have carried. The excuse fop the omission to see the colored lights of the Wilmot is that they were so placed on the' cabin of the boat with reference to the lights carried on the bow of the boat that the bow lights rendered the colored lights invisible to the steersman of the Niagara County. The decisive question, therefore, is not as to the presence of colored lights on the Wilmot, but as to the location of such lights. Upon this question the weight of the evidence appears to be in favor of the libelants’ statement that the lights were set upon standards .that had just been constructed for that purpose at Port Jackson, and so located that they were not rendered invisible by the bow lights, but were visible to an approaching vessel.. The real cause of the collision, no doubt, was the inattention of the steersman of the Niagara County, who was the only person on the deck of that vessel when the colored lights of the Wilmot became visible.
There must be a decree for the libelants, with an order of reference.